THIS IS A LEGAL DOCUMENT. YOU ARE ENCOURAGED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS DOCUMENT.

SEVERANCE AND RELEASE OF CLAIMS

This Severance Agreement and Release of Claims (the "Agreement") is between Wild
Oats Markets, Inc. ("Company") and Mary Beth Lewis ("Employee").

Agreement

or good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Employee hereby agree as follows:

Termination of Employment.
Effective July 20, 2001 (the "Effective Date"), Employee agrees that Employee's
employment with the Company is hereby terminated, and Employee further resigns
from any and all officer or director positions held by the Employee with the
Company or any of its subsidiaries, effective as of the Effective Date.
Continuation of Salary and Benefits.

(a) Salary Continuance. Subject to Employee's compliance with the terms and
conditions set forth in this Agreement, Company agrees to pay the Employee a
continuation of the Employee's salary (the "Severance Pay") equivalent to one
year's salary at the Employee's rate of pay on the Effective Date. Payment shall
be an amount equal to Employee's rate of pay on the Effective Date for the
period July 21, 2001 to July 19, 2002, to be paid in equal biweekly installments
on the same payroll schedule under which the Company pays its employees,
commencing the next pay date following the execution of the Agreement. The
period from July 20, 2001 until July 19, 2002 shall be the "Severance Period".

(b) Medical and Other Benefits Continuance. The Company will not continue
medical or other benefits for the Employee, except as specifically provided
herein, and the Employee shall not be entitled to participate in any benefit
plans provided by the Company, except as specifically provided herein.

(c) Deferred Compensation Plan. Barring prohibitions imposed by the Company's
deferred compensation plan, the Company will allow the Employee to maintain the
balance of her deferred compensation plan account in the plan until January 1,
2003, at which time the Company shall distribute the balance of the account to
the Employee. The Employee shall not be entitle to make any further
contributions to such account after the Effective Date. The Employee
acknowledges that all sums remaining in the deferred compensation plan are not
insured, and are considered as general funds of the Company for creditor
purposes.

(d) Discount Card. Assuming the Employee complies with the other terms and
conditions of this Agreement, the Employee shall be entitled to the reasonable
use of the discount provided from time to time to active employees of the
Company for the Severance Period. In the event that Employee violates the terms
of this Agreement or the Company discontinues the discount benefit, the discount
shall immediately terminate.

(e) Options. Employee acknowledges that Employee's stock options exercisable for
common stock of the Company terminated effective July 20, 2001. As additional
consideration for this Agreement and Release, Employee shall be granted a stock
appreciation right. Within 14 days following execution of this Agreement,
Employee shall receive a cash payment from the Company equal to the difference
between (1) the strike price of Employee's fully vested stock options on July
20, 2001 (to the extend such strike price is lower than the closing price of the
Company's common stock on the NASDAQ National Market on July 20, 2001, and (2)
the closing price of the Company's common stock on the NASDAQ National Market on
July 20, 2001, plus (3) an amount required to gross up that portion of the
foregoing payment related to incentive stock options (as opposed to nonqualified
stock options) to compensate Employee for the difference between the capital
gains tax rate and the Employee's effective tax rate (39.1% for 2001). The
Employee's vested options as of July 20, 2001, and the strike prices therefor,
are shown on Attachment 1 hereto.

3. Conditions to Commencement of Severance Pay. In order for the Employee to
receive the Severance Pay, the Employee must comply with all of the following
conditions. At the Company's election, failure to comply with any condition will
result in a delay in, or termination of, any right to receive Severance Pay:

(a) The Employee shall return, within 7 days after signing this Agreement, all
equipment, tools, phones, computers, keys and proprietary information (including
financials, price lists, vendor lists, manuals and strategic planning
documents), in Employee's possession. All computer files must remain intact on
all computer equipment returned. The Company agrees to transfer ownership to
Employee of the laptop computer used by the Employee (other than the Zip drive)
during the course of her employment.

(b) If the Employee has a Company credit card, within 7 days after the date the
Employee signs this Agreement, the Employee must arrange for payment of
outstanding charges.

To the best of Company's knowledge, Employee has complied with the provisions in
Sections 3(a) and 3(b); however, such does not constitute a waiver of any breach
that becomes known at a later date. Failure to comply with (a) or (b) may result
in withholding or termination of Severance Pay, or the Company may elect to
deduct any unpaid bills, costs of equipment, personal credit card charges or any
business expenses for which reports have not been submitted from the Employee's
Severance Pay.

4. Conditions to Continued Receipt of Severance Pay. In order for the Employee
to continue to receive Severance Pay, the Employee MUST comply with the
following conditions during the Severance Period:

(a) The Employee will not disparage or otherwise discredit the Company orally or
in writing. For purposes of this paragraph (a), any factually accurate
testimony, whether orally or in writing, given by the Employee as required by
law under oath shall not be considered to disparage or otherwise discredit the
Company. The Company agrees that Perry Odak and Freya Brier, acting as Company
officers, will not disparage or discredit the Employee orally or in writing to
any third party. For purposes of the obligations of the Company, "disparagement"
or "discredit" shall not include any factually accurate statement or any
disclosure required to be made to any governmental or quasi-governmental agency,
or any disclosure made in the course of any pending or threatened litigation,
mediation, arbitration or agency action.

(b) The Employee will not solicit, for him/herself or on behalf of a third
party, either directly or indirectly, any employee of the Company then currently
employed to leave the Company's employ.

(c) The Employee will not discuss the terms of this Agreement with any third
party other than the Employee's spouse, family or legal or financial advisors;
provided, however, that if the Company files this Agreement as an exhibit to any
public filing, unless the Company obtains confidentiality treatment for the
Agreement as filed, the Employee shall be released from the foregoing
obligation. In the event the Employee is required by law to discuss or disclose
any of the terms, the Employee must provide the Company with prompt written
notice prior to disclosure to the third party to allow the Company sufficient
time (not less than one-half of the time required for a response thereunder,
with a minimum of 5 business days) to contest the pending disclosure.

Rehire.
The Employee agrees that the Employee shall not apply for rehire by the Company
on or before January 1, 2003, and the Company's refusal to hire before such date
shall not be deemed to be discriminatory conduct on the part of the Company.


Confidentiality.
The Employee acknowledges that he/she has been provided with, and has created
for the Company, certain confidential information, both written and oral,
including, but not limited to, trade secrets and other information related to
the Company's practices in marketing, pricing, operations, advertising,
promotions, merchandising, selling and distributing, price lists, vendor lists,
customer lists, know-how, strategic planning and financial information,
collectively referred to herein as "Confidential Information", by the Company.
The Employee agrees that the Employee will not disclose such information, except
to legal advisors, orally or in writing, to any third party except to the extent
such disclosure is required by law, in which case the Employee will provide the
Company with written notice within 5 days thereafter of the disclosure request
to allow the Company sufficient time to contest the pending disclosure. For
purposes hereof, "Confidential Information" shall not include information which
is or subsequently becomes known to the public other than through a breach by
Employee of this provision.


Release of Claims.
By signing this Agreement without revocation, the Employee and his/her heirs and
assigns hereby agree to
release and forever discharge
the Company, its officers, directors, employees, agents and representatives from
any and all actions, causes of actions, suits, damages and claims, whether known
or unknown, which the Employee ever had, now has, or may have against the
Company for any matter relating to his/her employment or termination from
employment to the date hereof. The Employee also agrees that he/she is legally
waiving and releasing any rights the Employee may have had on or before the date
of this Agreement regarding his/her employment and termination from employment
with the Company, including those rights relating to age, gender, race,
disability or religion, under the numerous laws and regulations regulating
employment, including, without limitation, the Age Discrimination in Employment
Act of 1967; the Civil Rights Acts of 1866, 1871, 1964 and 1991; the Employment
Retirement Income Security Act; the Equal Pay Act; the Fair Labor Standards Act;
the National Labor Relations Act; the Occupational Safety and Health Act; the
Older Workers Benefit Protection Act of 1990; the Consolidated Omnibus Budget
Reconciliation Act; the Rehabilitation Act of 1973; the Colorado
Anti-Discrimination in Employment Act or any similar act of any other state; the
Family Medical Leave Act, as well as other statutes and laws that may apply.
Notwithstanding the foregoing, the Employee does not waive any rights conferred
by statute to elect COBRA benefits or to apply and receive unemployment
benefits. The Employee represents that the Employee has not filed any claims
with any governmental agencies or any civil suits relating to his/her employment
with the Company or his/her termination of employment with the Company.


Cooperation.
(a) The Employee agrees to reasonably cooperation with the Company, as
requested, to effect a transition of his/her responsibilities and job-related
information and to ensure that the Company is aware of all matters that were
being handled by the Employee.

(b) The Employee agrees, upon reasonable notice, to furnish information and
assistance to the Company as may be required in connection with any
governmental, legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company, its subsidiaries or affiliates,
or in which any of them is, or may become, a party. After the Severance Period,
or if during the Severance Period the assistance is for a period longer than 40
hours, the Company will pay the Employee for the time spent in providing the
assistance with proceedings for a reasonable consulting fee not to exceed the
Employee's effective hourly wage on the Effective Date. The Company will
reimburse Employee for any reasonable out-of-pocket expenses requested by the
Company and incurred in providing assistance to the Company.

Miscellaneous.
(a) This agreement will be interpreted, construed and governed by the laws of
the State of Colorado and the Employee agrees to accept jurisdiction and venue
for any claims or actions in Boulder County, Colorado. (b) If any provision or
other clause of this Agreement is held to be invalid by a court of competent
jurisdiction, the invalid provision will be severed from this Agreement, but
such invalidity will not affect the validity or enforceability of any other
provision, and the balance of the Agreement will remain in full force and
effect. (c) In the event of death by the Employee during the Severance Period,
the right to receive Severance Pay will inure to the benefit of the Employee's
heirs, successors or assigns. (d) The Company agrees that the Employee's
termination shall be treated as a resignation in the event a current or
prospective employer of the Employee requests a reference. (e) The Employee
agrees and acknowledges that if, during the Severance Period, the Employee
breaches any portion of this Agreement, the Company has a right to offset
amounts due to the Company against Severance Pay or terminate any further
Severance Pay. (f) The Employee acknowledges that the damages the Company may
suffer for breach of this Agreement may be irreparable, and may be difficult, if
not impossible, to ascertain, and agrees that the Company will have the right to
pursue an injunction or other available equitable relief in any court of
competent jurisdiction, enjoining any threatened or actual breach. The existence
of a right to pursue an injunction or other available equitable relief will not
preclude the Company from pursuing any other rights and remedies at law or
inequity which it may have, including the right to seek recovery of damages. The
Employee hereby waives the claim or defense that the Company has an adequate
remedy at law or has not been or is not being irreparably injured by the breach
of the Agreement, and also waives any requirement that a bond be posted in order
to bring an action for injunctive relief or declaratory judgment. (g) The
Company has elected to indemnify Employee for her services as an officer. The
Company agrees that if, within the next two years, it proposes to amend the
terms of its certificates of incorporation or bylaws to curtail or reduce the
indemnification obligations to its officers and directors, including former
officers and directors, it will provide notification thereof to Employee.
Employee shall receive indemnification to the extent provided to other officers
and directors of the Company. The Company further agrees that to the extent its
Director and Officer Liability insurance covers former officers and directors,
the Company willnot seek to remove Employee from such coverage (subject to the
terms of the policy).


Expiration of Offer; Right to Revoke Agreement
. (a)
The Employee has 21 days from the day the Employee receives this Agreement to
decide whether or not to sign it. The Employee acknowledges receipt of this
Agreement on August 3, 2000. The Employee may waive some or all of the 21-day
period. This offer will expire if the Agreement is not signed and postmarked
within 21 days.
(b) If the Employee signs the Agreement, he/she has
7 days after signing this Agreement
to revoke it for any reason. This Agreement will not be effective or enforceable
until 7 days after the date the Employee signs it. Severance Pay will be paid in
accordance with paragraph 2(a) but in no event will commence before the
expiration of the
7-day period
. Revocation must be in writing and hand-delivered or mailed to the Company,
postmarked within the 7-day period, and addressed to: Freya Brier, Wild Oats
Markets, Inc., 3375 Mitchell Lane, Boulder, CO 80301.

The Employee hereby acknowledges that the Employee has been advised in writing
to consult with an attorney before signing this Agreement and the Employee has
either consulted with an attorney before signing this Agreement or the Employee
has willingly and knowingly waived his/her right to speak with an attorney prior
to signing this Agreement. The Employee fully understands this Agreement and
agrees to its terms.

COMPANY: EMPLOYEE:

Wild Oats Markets, Inc.                            

Agreed to and signed, this 4th day of August , 2001



By: /s/  Freya R. Brier                                    /s/  Mary Beth Lewis
        V.P.,  Legal                                                    
Signature

 

 

 